Citation Nr: 1120774	
Decision Date: 05/27/11    Archive Date: 06/06/11

DOCKET NO.  05-22 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Peter J. Meadows, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The Veteran had active duty service from March 1943 to May 1946 in the United States Marine Corp and from May 1950 to September 1950 in the United States Air Force.
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A personal RO hearing was held in September 2005.  Further, a Board hearing at the local RO was scheduled in August 2007; however, the Veteran requested a postponement.  Another Board hearing was scheduled in December 2007; however, the Veteran failed to appear and has not filed a motion requesting another hearing.  The Board previously remanded this case in May 2008.  In an October 2008 decision, the Board denied the Veteran's claim.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In a September 2010 Memorandum Decision, the Court set aside the Board decision and remanded this case for further proceedings consistent with the decision.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The present appeal involves a claim of entitlement to service connection for bilateral hearing loss.  The Veteran was afforded VA examinations in September 2004 and July 2008.  In its Memorandum Decision, the Court founds that these examinations were inadequate.  Initially, it determined that the September 2004 VA examination was inadequate because the examiner did not provide an explanation for her conclusion that the issue of whether the Veteran's hearing loss was related to noise exposure in service could not be resolved without resorting to mere speculation.  Recent case law has found that before the Board can rely on an examiner's conclusion that an etiology opinion would be speculative, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the Board's review of the evidence.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  Further, the July 2008 VA examination offered no further opinion.  The Court also determined that the July 2008 VA examination was inadequate because it determined that the examiner misinterpreted the Board's remand instructions, which was for an opinion as to whether the impacted cerumen in May 1950 could have caused  the present hearing loss.  Rather, the Court found that the examiner only offered an opinion as to whether the Veteran's present hearing loss was due to impacted cerumen.  

The Court has determined that this case must be remanded for the purpose of affording the Veteran a new VA examination to cure these inadequacies.     

Further, in light of the need to remand, the RO should obtain any VA treatment records from July 2004 to the present. 

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Appropriate action should be taken to obtain VA treatment records from July 2004 to the present. 

2.  The Veteran should be scheduled for a VA audiological examination with a licensed audiologist to determine the nature, extent and etiology of any currently manifested hearing loss.   The claims file must be made available to the examiner for review.  After examining the Veteran and reviewing the claims file, the examiner should respond to the following:

	a)  whether it is at least as likely as not (a 50% or higher degree of probability) that any current hearing loss is related to acoustic trauma during service.  

      b) whether it is at least as likely as not (a 50% or more degree of probability) that any current hearing loss is causally related to the incident of impacted cerumen noted in May 1950. 
      
      A detailed rationale for all opinions expressed should be furnished, to include reasons for agreeing or disagreeing with the April 16, 2011, opinion by Charles L. Koah, LPC..

      If the Veteran fails to report for the scheduled examination, the claims file should nevertheless be forwarded to an appropriate examiner for review and an opinion on the above questions.  Again, a detailed rationale for all opinions should be furnished.

3.  In the interest of avoiding future remand, the RO should then review the examination report to ensure that the above questions have been clearly answered and a rationale furnished for all opinions.  If not, appropriate action should be taken to remedy any such deficiencies in the examination report. 

4.  After completion of the above, the RO should review the expanded record and determine if the benefit sought can be granted.  The Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



